Exhibit 10.2

 

E-commerce Strategic Cooperation Agreement

 

 

 

 

Party A: 佛山天元喜越汽车租赁有限公司 “Party A” Contact Person: PENG, Huanting

Address: 佛山市三水区西南街道碧堤 8 号雅怡居五座 104 商铺 2

 

Party B: Foshan Shen Fan Technology Limited 佛山申帆科技有限公司 “Party B” Contact Person:
YU, Guanwu

Address: 佛山市南海大沥镇桂江路兴美有色金属有限公司 1 号办公楼

 

Collectively referred to as the “Parties” or individually as a “Party”.

 

Party A and Party B would like to cooperate with each other and seek for new
business opportunity to implement the chain relationship bring up from Tmall and
Alibaba, to increase competitiveness, to enhance the effectiveness of resource
allocation and to increase international influence. By means of the support from
Foshan Bureau, Party B will setup e-commerce shop in the platform of T-mall
through Alibaba China Station. Based on the principles of friendly consultation,
mutual benefit, cooperation and innovation, the two parties have reached the
following this agreement on the joint construction of the “COSG Car & Tmall
Vehicle Flagship Store E-commerce Platform” cooperation project.

 

A.Flagship Store Setup

 

1.Party B shall build a T-mall flagship store (hereinafter referred to as “the
e-store”) for the sale of cars in accordance with the relevant specifications of
Tmall flagship store of Alibaba China Station. According to the actual
situation, Party B shall provide Party A some functional modules which Party A
is able to maintain by themselves within an authorized scope.

2.Party A shall provide the necessary information for the e-store construction,
such as industry introduction, news, pictures and other contents requested by
Party B. Party A shall ensure the truthfulness, accuracy, timeliness and
completeness of the information provided.

3.Party A shall access the e-store online operation portal through its Alibaba
China’s account to ensure the compliance of the operations, and Party A promised
that the aforementioned account is the only designated account in the Alibaba
China under the execution of this agreement. All the operations matters
performed through the above account shall be handled by Party A independently.

4.Party A authorizes Party B to operate its store on behalf of them, and Party B
provides online vehicle sales agency service within the scope of Party A's
authorization. Party B shall complete the sales target of 30,000 vehicles in the
year of 2018.

 

 

 



 1 

 

 

B.Tmall Flagship Store - Operation Service Content and Collaboration Duration

 

1.Party A must participate in Foshan Tmall Industrial Park (hereinafter referred
to as the “the platform”). Party B shall assist Party A to enter the platform.
Party B shall report the service relationship with Party A to Tmall's operating
service market (www.tmafl.com).

 





2.Once Party A entered the platform. Party B shall provide the paid operating
services with at least 5 items of the following:



(i)Provision of the following basic services to Party A: Basic Operation
Guidance: Tmall download, installation and application, the binding of service
with Alipay, product release, e-store’s positioning in the market, operation of
backend seller center, e-store maintenance, product maintenance, customer
service management, order management, logistic management, evaluation
management, etc.

(ii)Provision of the following design and renovation services to Party A:
e-store renovation: Including online store design style, wireless store
decoration, product display design, brochure design, basic product picture
processing, etc.

(iii)Provision of the following commodity digitization services to Party A:
product image processing and publishing, product title editing and optimization,
and product details page daily maintenance, etc.

(iv)Provision of the following marketing and promotion services to Party A:
guidelines of Tmall official website for activity registration, e-store internal
marketing activities, community forum promotion, train promotion, data report
analysis, exhibition promotion, Taobao customer marketing promotion, etc.



(v)Provision of online vehicle sales agency service within the authorized scope
by Party A and complete the sales target of 30,000 vehicles online in 2018.

 

3.Party B shall provide Party A with training services for at least one year.
The paid service shall include at least 2 items of the following:

(i)the training about Tmall new regulations and promotions

(ii)Taobao University professional knowledge and skills training

 

Party A is responsible for the training venues and relevant arrangements; Party
B is responsible for the teacher and schedule arrangement.

 

4.Service fee and collaboration duration will be further discussed separately by
both parties after the Tmall flagship store is set up.

 

 

 



 2 

 

 

C.Fees and Payment Methods

Charging Items Charging Party Amount Remarks

E-store setup service fees

Party B ¥ Party A shall bear the fees

E-store promotion fee (After the ompletion of sales target of 30,000 vehicles)

Party B ¥

Tmall flagship store deposit

Tmall ¥50,000 Tmall flagship store technical service fee Tmall

Service fee is % of the transaction amount (the minimum charge is ¥60,000)

Other Fee TBC Reimbursement

 

D.Intellectual Property Ownership

Party A shall ensure that the trademarks or materials and information provided
within this project will not result in any legal disputes raised from the third
party's infringement of its patents, trademark rights or other intellectual
property rights. Party A should bear the legal liability if such disputes
raised.

 

E.Confidentiality

(a)The confidential information in this agreement refers to the information that
the unpublished technical information and raw material disclosed to other party
during the project negotiation and project development.

 

(b)Necessary Protective Measure against the Confidential Information

(i)Obligation to Take Necessary Protective Measures against the Confidential
Information

The parties relate to this agreement shall take the reasonable security measures
to prevent the disclosure of confidential information in any way, including but
not limited to the establishment of a technical confidentiality system to train
relevant personnel, to keep the other party’s technical confidential information
properly, etc.

(ii)Obligation to Prevent any Copying and Unauthorized Use of confidential
information and intellectual property at the outside of the project

Except for proper replication within the enterprise for the purposes of this
project, neither party is able to duplicate the technical confidential
information or technical confidential information carrier in any way.

(iii)Comply with Party B's Technical Confidentiality System

Party B formulates a related technology confidentiality system based on its own
corporate characteristics. This technical confidentiality system constitutes
part of this agreement. Party A and its participator in this project must comply
the system.

All materials used by Party B for this project are adopted for this project
only. Party A shall not adopt any methods to extract the project's materials for
other purpose which is in violation with this agreement.

 



(c)Statements, Warranties and Commitments

Party A shall promise to use the technical confidential information only for the
purpose of completion of this project. Party A shall not use the confidential
information for any other purpose and does not disclose the confidential
information and the information carrier to any third party in any way.

 

(d)Compensation for damages

If economic losses are caused to the any party due to the violation of the
technical confidentiality commitment, the defaulting party shall bear all direct
and indirect losses arising therefrom.

 

 

 



 3 

 

 

F.Force Majeure

When any party fails to execute this agreement due to force majeure, it shall
notify the other party within three days after the occurrence of the event of
force majeure in order to reduce the damage that may be caused to the other
party. After obtaining the force majeure certificate of the relevant institution
or mutual understanding and confirmation, it is allowed to postpone or amend
this agreement, and depending on the circumstances may be partially or
completely free from liability for breach of this agreement.

 

G.Others

(a)The attachment forms part of this Agreement and shall have effect as if set
out in full in the body of this Agreement. Any reference to this Agreement
includes the attachment.

(b)All documents signed by the parties (including meeting minutes, supplementary
meetings, correspondence) will be an integral part of this agreement.

(c)The contact address mentioned above is the contact information designated by
both parties. If there is a change in the address, telephone number, or fax
number of the party, the party shall notify the other party in writing within
the same day of the change. Otherwise, it shall bear the corresponding
responsibility.

(d)Party B is not allowed to transfer partial or all of its obligations under
this agreement.

(e)If the parties are unable to resolve dispute arising from the execution of
this agreement through friendly negotiation, they can have lawsuit in the
People's Court of Nanhai District.

 

H.Agreement Effectiveness

(a)This agreement takes effect upon the date of signing and stamping of the
authorized representatives of party A and B.

(b)This agreement is made in two copies, with each party holding one of it.

 

 

 

 



 4 

 

 

佛山天元喜越汽车租赁有限公司   佛山申帆科技有限公司                              

Authorized representatives signature

 

Authorized representatives signature

Signing location:   Signing location: Signing date:   Signing date:

 

 

 

 

 

 

 

 

 

 



 5 

 

